CAMPBELL, Judge.
The defendant appéllee has filed a motion to dismiss the appeal and affirm the judgment of the trial court for that the case on appeal was not properly served in accordance with G.S. 1-282. This position is well taken. See Thurston v. Salisbury Zoning Board of Adjustment (North Carolina Court of Appeals, filed December 18, 1974).
As was stated in that case:
“In the absence of a case on appeal served within the time fixed by the statute, or by valid enlargement, the appellate court will review only the record proper and determine whether errors of law are disclosed on the face thereof. ...”
This matter has been in litigation for over three years, and during that time Judges Gatling, Robinson, Black and Griffin have been called upon to consider various phases of the matter. It was finally submitted to a jury as requested by the plaintiff, with instructions to which no exception was taken. The jury found against the plaintiff. We have reviewed the record proper, and no prejudicial error is disclosed on the face thereof.
No error.
Judges Morris and Vaughn concur.